Case 1:19-cv-02689-LLS Document 76 Filed 05/27/20 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

DRESSER-RAND COMPANY, No. 19-cv-02689-LLS
Plaintiff,
V.
. REPLY DECLARATION
PETROLEOS DE VENEZUELA, S.A. ef al, OF ERIK SCHERZER
Defendants.

 

ERIK SCHERZER, declares under penalty of perjury, pursuant to 28 U.S.C. § 1746, as

follows:
1. I am the Head of Credit and Collections in the Americas for Dresser-Rand

Company (“Plaintiff”). I submit this Reply Declaration in further support of the Motion submitted

 

by Plaintiff, pursuant to Fed. R. Civ. P. 54(b), for Entry of Final Judgment against defendant
PDVSA Petroleo, S.A. (“Petroleo”).

2. I have been employed by Plaintiff since January 2004. My responsibilities as Head
of Credit and Collections in the Americas for Plaintiff include, among other things, overseeing the
internal distribution of payments received from Plaintiff's customers, generally monitoring third-
party payment obligations owed to Plaintiff, and sending initial and final demands for payments
on behalf of Plaintiff.

3: This Declaration is based upon my review of the books and records relating to the
agreements at issue in the above-captioned matter, my familiarity with the company’s practices
and procedures, and my personal involvement with the transactions discussed herein. As such, I
hereby certify that each of the documents attached hereto comprise a full and complete copy of
documents created at or near the time they are dated and have been kept by the company in the

ordinary course of its business.

Unrestricted
Case 1:19-cv-02689-LLS Document 76 Filed 05/27/20 Page 2 of 4

4, On or about January 20, 2017, Plaintiff, as Initial Noteholder, entered into a Note
Agreement (“Note Agreement”) with Petréleo, as Guarantor, and Petroleos de Venezuela S.A.
(“PDVSA,” and together with Petréleo, “Defendants”), as Issuer, pursuant to which PDVSA
agreed to pay certain amounts reflected in a Note dated January 20, 2017 (“Note”). A true and
correct copy of the Note is attached hereto as Exhibit 1.

5, Pursuant to Article VI of the Note Agreement, Petroleo guaranteed PDVSA’s
payment obligations (“Guarantee”). At all relevant times, I maintained an active role in enforcing
Defendants’ obligations under the Note and Note Agreement. A true and correct copy of the Note
Agreement is attached hereto as Exhibit 2.

6. Under the terms of the Note and Note Agreement, Defendants agreed to pay
Plaintiff (i) the principal sum of $119,645,069.70, (ii) with interest on the unpaid principal balance
based on and computed on the basis of 365 days, at a rate per annum equal to 6.5%, payable
quarterly on each day described on the payment schedule in the Note, and (iii) on any overdue
payment of principal and any overdue payment of interest, default interest, payable on demand,
based on and computed on the basis of 365 days, at a rate per annum equal to 8.5% (“Default
Interest”).

7, Based upon the payment schedule set forth in the Note, PDVSA was required to
make quarterly interest payments for one year beginning on April 20, 2017. Thereafter, PDVSA
was required to make quarterly principal payments in addition to quarterly interest payments. See
Ex. 1, Ex. A.

8. I was responsible for ensuring that PDVSA and/or Petréleo paid Plaintiff on the
contractually-mandated repayment dates. In this regard, I regularly corresponded with Defendants

regarding the status of their payments.

Unrestricted =2.-
Case 1:19-cv-02689-LLS Document 76 Filed 05/27/20 Page 3 of 4

9. PDVSA only made the first two (2) quarterly interest payments, and did not make
any further payments owed under the Note and Note Agreement. In particular, on April 20, 2017,
PDVSA made the first quarterly interest payment in the amount of $1,917,599.06. On July 20,
2017, PDVSA made the second quarterly interest payment in the amount of $1,938,905.72.

10. Defendants defaulted in their payment obligations under the Note and Note
Agreement by failing to pay, on October 20, 2017, the third quarterly interest payment in the
amount of $1,960,212.37.

11. On February 14, 2019, Plaintiff sent Defendants a Notice of Default informing each
of them that they were in breach of their payment obligations under the Note and Note Agreement.

12. After Defendants failed to respond to Plaintiff's Notice of Default, Plaintiff sent
Defendants a Notice of Acceleration on February 21, 2019, declaring the entire principal balance
of the Note, together with all applicable interest, to be due and payable in full.

13. As of May 1, 2020, the amount due to Plaintiff under the Note Agreement is
$149,517,709.96. Attached as Exhibit 3 is a spreadsheet setting forth the calculation of the amount
due under the Note Agreement as of May 1, 2020.

14. The Default Interest reflected in Ex. 3 was calculated by applying the default
interest rate (8.5% per annum) set forth in the Note Agreement to the unpaid amounts starting at
the time of Defendants’ initial missed payment, which was October 20, 2017.

15. Accordingly, based upon this Court’s Order, Plaintiff is entitled to a monetary
judgment against Petréleo in the amount of $149,517,709.96, consisting of the outstanding
principal of $119,645,069.70, outstanding interest of $12,650,827.12, and Default Interest of
$17,221,813.14 as of May 1, 2020. Pursuant to the Note Agreement, Default Interest continues to

accrue on the amount owed until paid in full.

Unrestricted -3-
Case 1:19-cv-02689-LLS Document 76 Filed 05/27/20 Page 4 of 4

16. I declare under penalty of perjury that the foregoing is true and correct.
Dated: May 27, 2020

GLI,

ERIK SCHERZER

Unrestricted -4-
